 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 FARSHAD OREIZI,                                       Case No. 1:18-CV-00662-AWI-EPG

12                  Plaintiff,                           ORDER GRANTING STIPULATED
                                                         EXTENSION OF NON-EXPERT
13          v.                                           DISCOVERY DEADLINE

14 COUNTY OF FRESNO,

15                  Defendant.

16
            Pursuant to the stipulation of the parties (ECF No. 19) and a finding good cause,
17
     IT IS ORDERED that the non-expert discovery cutoff is extended to October 30, 2019. All other
18
     terms, conditions, and deadlines in the Court’s Scheduling Conference Order (ECF No. 15), as
19
     modified (ECF No. 19), remain in full force and effect.
20

21
     IT IS SO ORDERED.
22

23      Dated:    July 29, 2019                                /s/
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
